JONES, Justice.
ON REHEARING
Counsel for appellee, on Application for Rehearing, points out that on original deliverance the Court’s opinion incorrectly refers to the husband’s and wife’s claims as separate suits which were consolidated for trial. Appellee’s brief correctly asserts that “the plaintiffs themselves merged their separate claims into one action . . .”
The opinion is corrected accordingly. Application for Rehearing is overruled.
OPINION CORRECTED AND APPLICATION FOR REHEARING IS OVERRULED.
TORBERT, C. J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.